McCown, J.,
concurring specially.
The District Court order to deliver the child to the plaintiff rests solely on a finding that the plaintiff society was her legal guardian. The Nebraska Children’s Home Society is a licensed child placement agency, which held custody and possession of the child here for the purpose of adoption. Where a licensed child placement agency places a child with prospective adoptive parents for the purpose of adoption, it cannot arbitrarily and unreasonably terminate that, placement merely by asserting and proving that it is still the legal guardian. The District Court here proceeded upon the assumption that proof of legal guardianship was alone sufficient to terminate a placement for adoption and require the delivery of the child in a habeas corpus proceeding. That assumption was incorrect. In such a case there must be *539also some evidence of reasonable grounds for terminating a placement for adoption by a licensed placement agency in this state.
Boslatjgh, J., joins in this concurrence.